DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rin et al. (JP 2017-013492).
Note: citations refer to the machine translation of JP ‘492 provided with this Office Action.
Regarding claims 1 and 5-6:
Rin discloses a flexible laminate film comprising, in order, a hard coat layer, a first substrate (base film), an adhesive layer, and a second substrate (base film) [abstract; 0008-0010; 0016]. The thickness of the first substrate is 10-200 μm, preferably 20-80 μm [0031]. The thickness of the hard coat layer is 5-100 μm, preferably 10-60 μm [0057]. The thickness of the second substrate is 10-200 μm, preferably 20-80 μm [0066]. The thickness of the adhesive layer is 5-50 μm [0070]. 
The above ranges provide a combination of thicknesses that overlap with those that satisfy the presently claimed Equations 1 and 2. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the thicknesses of the layers over values disclosed by Rin, including those falling within the presently claimed ranges, to provide the desired physical dimensions, mechanical strength, flexibility, protection, etc. desired for a given end use.
Regarding claim 2:
The substrates are transparent plastic films [0030; 0065].
Regarding claim 3:
Rin teaches the first substrate has a tensile modulus of 3-6 GPa to provide high hardness and flexibility [0029].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the tensile modulus of the film excluding the hard coat layer to be within the presently claimed range to provide the desired hardness and flexibility desired for a given end use.
Regarding claim 4:
Rin teaches the hard coat layer has a pencil hardness of 5H or more [0033].
Regarding claim 7:
Although the present claim further limits the thickness of the pressure-sensitive adhesive layer, the claim does not require its presence. Therefore, Rin meets the claimed requirements.
Regarding claim 8:
The examiner submits Rin’s laminates that meet the claimed requirements have the same properties as presently claimed because they are otherwise the same as presently claimed.
Regarding claim 9:
Rin teaches the film has excellent flexibility that resists cracks due to repeated bending [0033-0034; 0064]. The examiner submits Rin’s laminates that meet the claimed requirements have the same properties as presently claimed because they are otherwise the same as presently claimed.
Regarding claim 10:
Rin teaches the hard coat layer has a Martens hardness of 350 N/mm2 or more [0033-0034].
Regarding claims 11-12:
Rin teaches the laminate film can be a cover window substrate for a display device [0074].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787